DETAILED ACTION

Response to Amendment
1.	The amendment filed on 9/9/2022 has been entered.
	Claims 2, 3, 10, 14 and 15 have been amended.
	Claim 1 has been previously cancelled.
	Claims 2-23 are pending.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4-9, 11-14 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teo et al. (“Teo”) USPAT 9,780,181 in view of Szymanowski et al. (“Szymanowski”) US PG-Pub 2018/0123520, Kobayashi et al. (“Kobayashi”) USPAT 5,838,031 and Mizlaff (“Mizlaff “) USPAT 10,103,696.
Re claims 2 and 14, Teo discloses [a method of generating] radiofrequency (RF) module comprising:  a package base (element 10, Fig. 2) comprising synthetic diamond (col. 7, lines 18-35) having thermal conductivity -- note that diamond is known to have an average value of thermal conductivity of at least about 1000 W/mK; at least one HEMT chip RF (col. 1, lines 50-58) in thermal contact with said package base, said RF chip comprising a transistor (col. 5, lines 25-32, Fig. 2) comprising a material layer (any of materials 12-15 shown in Fig. 2) and disposed on a substrate (element 11) comprising a material (col. 7, lines 18-35) having an average value of thermal conductivity of at least about 1000 W/mK -- note that the suggested p-type diamond is known to have an average value of thermal conductivity of at least 1000 W/mK.
Teo teaches the device structure as recited in the claim. The difference between Teo and the present claim is the recited RF amplifier and/or ports. 
Szymanowski discloses at least one RF amplifier chip (element 52, Fig. 2) in thermal contact with a package base (e.g. element 50, Fig. 2), and one or more ports (e.g. element 54/72) operably coupled to said RF amplifier chip. 
Kobayashi also discloses at least one RF amplifier chip (element 62/76, Figs. 2-4 ) disposed on a substrate, and one or more ports (several ports are shown in Figs. 2-4) operably coupled to said RF amplifier chip
Similarly, Mizlaff discloses at least one RF amplifier chip (cols. 5, 6, 8 and lines 5-22, 8-33 and 9-43 respectively, Figs. 2-6) disposed on a substrate (abstract), and one or more ports (several ports are shown in Figs. 2 and 3) operably coupled to said RF amplifier chip. 
The teachings of Mizlaff/Szymanowski/Kobayashi could be incorporated with Teo's device which would result in the claimed invention. The motivation to incorporate the teachings of Mizlaff/Szymanowski/Kobayashi would be to amplify signals, provide high output power and/or facilitate the receiving/delivering of signals. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Kobayashi/Mizlaff/Szymanowski to arrive at the claimed invention.
Re claims 4 and 16, Teo teaches wherein said material layer comprises a semiconductor material (col. 7, lines 18-35). 
Re claims 5 , 6 and 17, Teo teaches wherein said semiconductor material comprises a Group III-V material (col. 7, lines 18-35) or Gallium and Nitrogen (as required in claim 6). 
Re claims 7 and 18, Teo teaches wherein said transistor is a high-electron mobility transistor (col. 7, lines 18-35).
Re claims 8 and 19, Kobayashi teaches (col. 1, lines 5-16) wherein said RF amplifier chip comprises a monolithically integrated microwave circuit (MIMIC). 
Re claim 9, Teo teaches wherein said material layer comprises a two-dimensional electron gas layer (Fig. 2). 
Re claims 11 and 21, Mizlaff discloses wherein the RF amplifier module is configured to generate an output power greater than several tens of Watts (col. 4, lines 23-27).
Re claims 12 and 22, Teo discloses (col. 11, lines 25-37) wherein the RF amplifier module is configured to generate a signal for transmission at a frequency within an X-band or a higher frequency band. 
Re claims 13 and 23, Szymanowski discloses wherein said one or more ports comprises at least one port that is configured to operably couple to at least one RF power combiner (e.g. element 70, Fig. 2). 
Re claim 20, Szymanowski teaches assembling the RF amplifier module within a housing (¶[0035]) of an RF transmitter
5.	Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Mizlaff, Szymanowski, Kobayashi as applied to claim 2 above, and further in view of Chaudhari et al. (“Chaudhari”) US PG-Pub 2007/0202360.
The combined references of Teo/Mizlaff, Szymanowski, Kobayashi teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited substrate thickness.
Chaudhari teaches a radiofrequency (RF) comprising: a package base including a transistor that amplifies an RF signal disposed on a diamond substrate (¶¶[0008 and 0076]).  Chaudhari further teaches the advantages of employing a thick substrate (¶[0080]).
Chaudhari’s teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Chaudhari’s teachings would be to because  thick substrates are easy to obtain and resist bending (¶[0080]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Chaudhari’s teachings to arrive at the claimed invention.
6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teo in view of Mizlaff, Szymanowski, Kobayashi as applied to claim 2 above, and further in view of Darwish et al. (“Darwish”) US PG-Pub 2014/0077268.
The combined references of Teo/Mizlaff/Szymanowski/Kobayashi teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited separation between the gates.
Darwish teaches a radiofrequency (RF) comprising: a package base including a transistor disposed on a carbide substrate (¶¶[0062 and 0085]), wherein said transistor includes a plurality of gates, wherein an average separation between said gates in the direction perpendicular to said gates is within the recited range (¶[0057]).
Darwish’s teachings could be incorporated with the combined references which would result in the claimed invention. Incorporating Darwish’s teachings would lead to enhanced device performance, and reliable, sustainable operation (¶¶[0060 and 0057]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Darwish’s teachings to arrive at the claimed invention.
7.	Claims 2-9, 11, 13-14, 16-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kub et al. (“Kub”) US PG-Pub 2014/0110722 in view of Szymanowski, Kobayashi and Mizlaff.
Re claims 2 and 14, Kub discloses [a method of generating] radiofrequency (RF) module comprising:  a package base (element 714/814, Figs. 7 and 8) comprising synthetic diamond (¶[0003]) having an average value of thermal conductivity of at least about 1000 W/mK (¶[0003]); at least one HEMT (¶¶[0003 and 0051) in thermal contact with said package base, said chip comprising a transistor (¶[0063], Figs. 7 and 8) comprising a material layer (any of Group III-V materials shown in Figs. 7 and 8) and disposed on a substrate (unnumbered first from the top diamond material shown in Figs. 7 and 8) comprising a material (diamond) having an average value of thermal conductivity of at least about 1000 W/mK (¶[0003]).
Kub teaches the device structure as recited in the claim. The difference between Kub and the present claim is the recited RF amplifier and/or ports. 
Szymanowski discloses at least one RF amplifier chip (element 52, Fig. 2) in thermal contact with a package base (e.g. element 50, Fig. 2), and one or more ports (e.g. element 54/72) operably coupled to said RF amplifier chip. 
Kobayashi also discloses at least one RF amplifier chip (element 62/76, Figs. 2-4 ) disposed on a substrate, and one or more ports (several ports are shown in Figs. 2-3) operably coupled to said RF amplifier chip
Similarly, Mizlaff discloses at least one RF amplifier chip (cols. 5, 6, 8 and lines 5-22, 8-33 and 9-43 respectively, Figs. 2-6) disposed on a substrate (abstract), and one or more ports (several ports are shown in Figs. 2 and 3) operably coupled to said RF amplifier chip. 
The teachings of Mizlaff/Szymanowski/Kobayashi could be incorporated with Kub's device which would result in the claimed invention. The motivation to incorporate the teachings of Mizlaff/Szymanowski/Kobayashi would be to amplify signals, provide high output power and/or facilitate the receiving/delivering of signals. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Mizlaff/Szymanowski to arrive at the claimed invention.
	Re claims 3 and 15, Kub teaches (¶¶[0075 and 0092]) a substrate having a thickness within the recited range. Therefore the fact that applicant' s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claims 4 and 16, Kub teaches wherein said material layer comprises a semiconductor material (Figs. 7 and 8). 
Re claims 5 , 6 and 17, Kub teaches wherein said semiconductor material comprises a Group III-V material (Figs. 7 and 8) or Gallium and Nitrogen (as required in claim 6). 
Re claims 7 and 18, Kub teaches wherein said transistor is a high-electron mobility transistor (¶¶[0003 and 0051, Figs. 7 and 8)
Re claims 8 and 19, Kobayashi teaches (col. 1, lines 5-16) wherein said RF amplifier chip comprises a monolithically integrated microwave circuit (MIMIC). 
Re claim 9, Kub teaches wherein said material layer comprises a two-dimensional electron gas layer (¶[0007]). 
Re claims 11 and 21, Mizlaff discloses wherein the RF amplifier module is configured to generate an output power greater than several tens of Watts (col. 4, lines 23-27).
Re claims 13 and 23, Szymanowski discloses wherein said one or more ports comprises at least one port that is configured to operably couple to at least one RF power combiner (e.g. element 70, Fig. 2). 
Re claim 20, Szymanowski teaches assembling the RF amplifier module within a housing (¶[0035]) of an RF transmitter
8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kub in view of Mizlaff, Szymanowski, Kobayashi as applied to claim 2 above, and further in view of Darwish et al. (“Darwish”) US PG-Pub 2014/0077268.
The combined references of Kub/Mizlaff/Szymanowski/Kobayashi teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited separation between the gates.
Darwish teaches a radiofrequency (RF) comprising: a package base including a transistor disposed on a carbide substrate (¶¶[0062 and 0085]), wherein said transistor includes a plurality of gates, wherein an average separation between said gates in the direction perpendicular to said gates is less than 100 μm (¶[0057]).
Darwish’s teachings could be incorporated with the combined references which would result in the claimed invention. Incorporating Darwish’s teachings would lead to enhanced device performance, and reliable, sustainable operation (¶¶[0060 and 0057]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Darwish’s teachings to arrive at the claimed invention.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2014/0264777 to Hobart discloses GaN HEMT disposed on a synthetic diamond.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893